Jewett, Justice.
This suit is neither brought by or against the sheriff of Brie, (2 R. S. 533, *§ 67,) therefore the writ of replevin was properly ^directed to and executed by him. The affidavit of ownership of property, &c., annexed to the writ should not have been entitled; for the reason it is informal and defective, but it maybe amended. (Cutler agt. Bathbone, sheriff, 1 Hill, 204, and cases there cited.) The plaintiff may, therefore, amend the defect in the affidavit by making and filing a new affidavit annexed to the writ without costs. {Rule 61.)
Buie accordingly.